Citation Nr: 1205391	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-47 720	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 1982 rating decision which denied entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than November 17, 2003 for the grant of service connection for tinnitus and assignment of a 10 percent initial rating.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



INTRODUCTION

The Veteran had active service from March 1967 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The June 2008 rating decision granted service connection for tinnitus, and assigned a 10 percent initial rating, effective from November 17, 2003.  The Board finds that a statement from the Veteran, received in March 2009, may be reasonably construed as a timely notice of disagreement with the assigned effective date for the award of service connection and 10 percent initial rating.  A substantive appeal was received within 60 days of issuance of a statement of the case which addressed entitlement to an earlier effective date.  

The March 2009 rating decision found no clear and unmistakable error including in the prior final March 1982 rating decision.


FINDING OF FACT

On February 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative, through the RO, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


